DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in view of the claim amendments, see pages 10-13, filed February 28, 2022, with respect to the rejection(s) of claim(s) 1-2 under 35 U.S.C. 102 (a) (1) and (a) (2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new limitations that includes a plurality of nozzles and a plurality of fill positions that is taught by the prior art.
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive regarding the 35 U.S.C. 112(b) of claim 1 and the drawing objection. 
Regarding the 35 U.S.C. 112 (b) rejection of claim 1:
The Examiner respectfully disagrees, the “customer container” is used multiple times throughout the claim to be transported and filled according to a formula. As the limitation is in the claim the “customer container” could be dispensed in or any other container can be receive the dispensed bulk hair dye color. Additionally, as seen in later newly added dependent claims, a label is added to the “customer container” and it is weighed. The “customer container” is not a target of functionality but part of the system. The rejection is maintained. 

	Regarding the drawing objections:
While the drawings have been amended to include the elements labelled as reflected in the specification, the drawing objection is maintained as it still reads similar to a PowerPoint presentation that does give some understanding that a conveyor belt, a pouch, and a box are part of the system. However, the circuitry and the dispensing mechanism are not really seen in Figures 1 and 2. The drawing objection is still maintained. 

	The amendments affected the prior scope, requiring further search and considerations. Therefore, the instant office action has been made final. 
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second conveyor belt configured to transport stock containers along a separate fill line than the customer container in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figures 1-34 appears to read as a PowerPoint presentation rather than figures showing the system and the container. While it is understandable that there are elements such as a conveyor belt, a pouch, and a box, the overall system in Figure 1 and container in Figure 2 are not well seen where it is not clear where the circuitry is located or the dispensing mechanisms. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circuitry and dispensing mechanisms must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a customer container" in line 1 of the claim.  It is unclear if the system requires the customer container as it is not positively recited or if the customer container is optional and the system could dispense in another type of container. For purposes of examination, the limitation “a customer container” will be considered as part of the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Witchell (US 20150021356 A1) in view of Edwards (US 5083591 A).
Regarding claim 1:
Witchell discloses an apparatus for delivery of custom blended personal care beauty products that has:
A system (210, Figure 3B) for dispensing a hair dye formulation (Paragraphs [0105] and [0122]) into at least one customer container (350, Figure 3B and Paragraph [0117]), comprising: 
a plurality of customer containers (Paragraph [0117]);
a conveyer belt configured to transport the at least one customer container (350, Figure 3B) along a fill line (Paragraph [0121], the customer container is transported by a conveyor belt along a fill line);  
5a plurality of dispensing mechanisms (Paragraph [0099], the peristaltic pumps are the dispensing mechanisms), each connected to a respective container (315, 316, 317, 318, 319, and 320, Figure 3B) having a different bulk hair dye color (Paragraphs [0105] and [0125]), the plurality of dispensing mechanisms (Paragraph [0099], the peristaltic pumps are the dispensing mechanisms) being disposed over the conveyer belt (Paragraph [0121]) along the fill line; 
circuitry (Paragraph [0107], the control mechanism is the circuitry) configured to 
receive a formula for filling the at least one customer container with one or more bulk 10hair dye colors from among the plurality of containers having the different bulk hair dye color (Paragraphs [0108] and [0122]), and 
control each of the plurality of dispensing mechanisms (Paragraphs [0099]) to perform a dispensing operation to dispense an amount of bulk hair dye color or to not perform a dispensing operation at a time when the at least one customer container is transported to each of the 15plurality of dispensing mechanisms along the fill line (Paragraphs [0104] and [0121]), 
wherein the at least one customer container is configured to receive one or more of the bulk hair dye colors at one of a plurality of fill positions along the fill line (Paragraph [0121]), wherein a plurality of nozzles (Paragraph [0100]).
	Witchell does not disclose:
		A plurality of customer containers; 
a conveyer belt configured to concurrently transport the plurality of customer containers, along a fill line; and 
wherein the at least one customer container is configured to receive one or more of the bulk hair dye colors at one of a plurality of fill positions along the fill line, wherein a plurality of nozzles are disposed at each fill position, each of the plurality of nozzles corresponding to a different bulk hair dye.
	Edwards teaches a process for dispensing liquid colorants into a paint can that has:
A plurality of customer containers (Column 6, Lines 9-14, the machine has empty paint cans); 
a conveyer belt (14, Figure 1) configured to concurrently transport the plurality of customer containers, along a fill line (Column 6, Lines 9-14); and 
wherein the at least one customer container is configured to receive one or more of the colors at one of a plurality of fill positions along the fill line (Column 6, Lines 43-49), wherein a plurality of nozzles are disposed at each fill position, each of the plurality of nozzles corresponding to a different color (Column 6, Lines 36-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Witchell to include a plurality of customer containers, a conveyer belt configured to concurrently transport the plurality of customer containers, along a fill line, and wherein the at least one customer container is configured to receive one or more of the colors at one of a plurality of fill positions along the fill line, wherein a plurality of nozzles are disposed at each fill position, each of the plurality of nozzles corresponding to a different colors as taught by Edwards with the motivation to have the paint be the specific color formula seen on the label to be produced. 
It also would have been obvious to a person having ordinary skill in the art that Witchell teaches multiple stops can be done to have bulk hair dye colors dispensed under one nozzle could have multiple nozzles in one fill position as seen in Edwards. 
 Further regarding Claim 1, the phrases “configured to concurrently transport the plurality of customer containers” and “at least one customer container is configured to receive one or more of the bulk hair dye colors at one of a plurality of fill positions along the fill line” are statements of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 2:
Witchell discloses an apparatus for delivery of custom blended personal care beauty products that has:
A container for storing a bulk hair dye color (Paragraph [0122]), comprising: 
a pouch for directly storing the bulk hair dye color (Paragraph [0122], the bag is the pouch); and 
a box for holding the pouch (Paragraph [0122], the bag is housed within a cardboard box), 
20wherein the box (Paragraph [0122]) is configured to be inserted in a system (210, Figure 3B) for dispensing a hair dye formulation into a at least one customer container (350, Figure 3B), 
the system (210, Figure 3B) having a conveyer belt configured to concurrently transport the customer container along a fill line (Paragraphs [0117] and [0121]), 
a plurality of dispensing mechanisms (Paragraph [0100], the nozzles are the dispensing mechanisms), and 
the container is one of a plurality of containers (315, 316, 317, 318, 319, and 320, Figure 3B) each storing a different bulk hair dye color (Paragraphs [0105] and [0125]) and disposed directly adjacent to each other (Paragraph [0100] and Figure 3B, the dispensing mechanisms are adjacent to each other), 
wherein the container (315, 316, 317, 318, 319, and 320, Figure 3B) is configured to -20-connect to any of the respective dispensing mechanisms (Paragraph [0100]) and allow the bulk hair dye to be dispensed into the customer container depending on a formula for filing the at least one customer container (Paragraphs [0107] and [0121-0122]), 
wherein the at least one customer container is configured to receive one or more of the bulk hair dye colors at one of a plurality of fill positions along the fill line (Paragraph [0121]), wherein a plurality of nozzles (Paragraph [0100]).
	Witchell does not disclose:
The system having a conveyer belt configured to concurrently transport the customer container along a fill line; and 
wherein the at least one customer container is configured to receive one or more of the bulk hair dye colors at one of a plurality of fill positions along the fill line, wherein a plurality of nozzles are disposed at each fill position, each of the plurality of nozzles corresponding to a different bulk hair dye.
Edwards teaches a process for dispensing liquid colorants into a paint can that has:
A plurality of customer containers (Column 6, Lines 9-14, the machine has empty paint cans); 
the system (10, Figure 1) having a conveyer belt (14, Figure 1) configured to concurrently transport the plurality of customer containers along a fill line (Column 6, Lines 9-14); and 
wherein the at least one customer container is configured to receive one or more of the colors at one of a plurality of fill positions along the fill line (Column 6, Lines 43-49), 
wherein a plurality of nozzles are disposed at each fill position, each of the plurality of nozzles corresponding to a different color (Column 6, Lines 36-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Witchell to include a plurality of customer containers, system having a conveyer belt configured to concurrently transport the customer container along a fill line, wherein the at least one customer container is configured to receive one or more of the bulk hair dye colors at one of a plurality of fill positions along the fill line, wherein a plurality of nozzles are disposed at each fill position, and each of the plurality of nozzles corresponding to a different bulk hair dye as taught by Edwards with the motivation to have the paint be the specific color formula seen on the label to be produced. 
It also would have been obvious to a person having ordinary skill in the art that Witchell teaches multiple stops can be done to have bulk hair dye colors dispensed under one nozzle could have multiple nozzles in one fill position as seen in Edwards. 
 Further regarding Claim 2, the phrases “configured to concurrently transport the plurality of customer containers” is a statement of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 3:
Witchell discloses:
Wherein the formula is received from a customer site device via a network (Paragraphs [0133-0134]).

Regarding Claim 4:
Witchell discloses:
Wherein an application is provided which is configured to allow a customer to input user information in order to generate a prescribed formula which is used to dispense a custom color (Paragraphs [0134-0135]).

Regarding Claim 5:
Witchell discloses:
Customer site device (Paragraph [0141]); 
a color consultant site device (Paragraph [0143]); and 
a server (800, Figure 9), 4Application No. 16/806,987 Reply to Office Action of October 28. 2021 
wherein the conveyor belt (Paragraph [0121]) and the plurality of dispensing mechanisms (Paragraph [0099]) are located at a fill site (Paragraphs [0117] and [0141]), and the customer site device, the color consultant site device, and the fill site are all connected to the server (Paragraph [0141]).

Regarding Claim 11:
Witchell discloses:
A label for the at least one customer container having the formula (Paragraph [0117]).
	Witchell does not disclose:
Wherein a label is applied to the at least one customer container prior to the at least one customer container being transported along the fill line.
	Edwards teaches:
Wherein a label is applied to the at least one customer container prior to the at least one customer container being transported along the fill line (Column 13, Lines 35-57).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Witchell to include a label is applied to the at least one customer container prior to the at least one customer container being transported along the fill line as taught by Edwards with the motivation to dispense have the machine know the specific colors to place into the container for the formula. 

Regarding Claim 12:
Witchell discloses an apparatus for delivery of custom blended personal care beauty products that has:
A method, implemented by a system (210, Figure 3B) for dispensing a hair dye formulation (Paragraphs [0105] and [0122]) into at least one of a plurality of customer containers (350, Figure 3B and Paragraph [0117]), comprising: 
wherein a plurality of dispensing mechanisms (Paragraph [0099], the peristaltic pumps are the dispensing mechanisms), each connected to a respective container (315, 316, 317, 318, 319, and 320, Figure 3B) having a different bulk hair dye color (Paragraphs [0105] and [0125]), the plurality of dispensing mechanisms (Paragraph [0099]) being disposed over the conveyer belt along the fill line (Paragraph [0121]); 
receiving a formula for filling the at least one customer container with one or more bulk hair dye colors from among the plurality of containers having the different bulk hair dye color (Paragraphs [0108] and [0122]); 
controlling each of the plurality of dispensing mechanisms (Paragraph [0099]) to perform a dispensing operation to dispense an amount of bulk hair dye color or to not perform a dispensing operation at a time when the at least one customer container is transported to each of the plurality of dispensing mechanisms along the fill line (Paragraphs [0104] and [0121]), 
wherein the at least one customer container is configured to receive one or more of the bulk hair dye colors at one of a plurality of fill positions along the fill line (Paragraph [0121]), and a plurality of nozzles (Paragraph [0100]).
	Witchell does not disclose:
Concurrently transporting, by a conveyer belt, the plurality of customer containers, along a fill line; and
wherein a plurality of nozzles are disposed at each fill position, each of the plurality of nozzles corresponding to a different bulk hair dye.
Edwards teaches a process for dispensing liquid colorants into a paint can that has:
Concurrently transporting, by a conveyer belt, the plurality of customer containers, along a fill line (Column 6, Lines 9-14); and
wherein a plurality of nozzles are disposed at each fill position (Column 6, Lines 43-49), each of the plurality of nozzles corresponding to a different bulk hair dye (Column 6, Lines 36-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Witchell to include concurrently transporting, by a conveyer belt, the plurality of customer containers, along a fill line and wherein a plurality of nozzles are disposed at each fill position, each of the plurality of nozzles corresponding to a different bulk hair dye as taught by Edwards with the motivation to have the paint be the specific color formula seen on the label to be produced. 

Regarding Claim 14:
Witchell discloses:
Wherein the pouch (Paragraph [0122]) further includes a bonded fitment configured to couple with a probe and/or hose assembly (Paragraph [0097]).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Witchell in view of Edwards in further view Lasher (US 5771657 A).
Regarding Claim 9:
Witchell discloses:
A conveyor belt (Paragraph [0121]).
	Witchell and Edwards do not teach:
Further comprising a second conveyor belt configured to transport stock containers along a separate fill line than the customer container.
	Lasher teaches an automated filling, sorting, and packaging system that has:
Further comprising a second conveyor belt configured to transport stock containers along a separate fill line than the customer container (Column 6, Lines 8-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Witchell and Edwards to include a second conveyor belt configured to transport stock containers along a separate fill line than the customer container as taught by Lasher with the motivation to dispense the correct product into a designated container. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Witchell in view of Edwards in further view of Cunningham (US 20080099504 A1).
Regarding Claim 13:
Witchell discloses:
A pouch for storing the bulk hair dye color (Paragraph [0122], the bag is the pouch); and 
a box for holding the pouch (Paragraph [0122], the bag is housed within a cardboard box).
	Witchell and Edwards do not teach:
		Wherein the pouch is a soft-sided, disposable bag.
	Cunningham teaches a tamper resistant beverage dispensing bag that has:
Wherein the pouch is a soft-sided, disposable bag (Paragraph [0022]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Witchell and Edwards to include the pouch is a soft-sided, disposable bag as taught by Cunningham with the motivation to dispose of the bag once it has been emptied of product. 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Witchell in view of Edwards in further view of Goldman (US 20080271809 A1).
Regarding Claim 6:
Witchell discloses:
	Fill positions (Paragraph [0121]) and the customer container (350, Figure 3B).
Witchell does not disclose:
Wherein each fill position includes a load cell to measure the weight of the customer container. 
	Edwards teaches:
Wherein each fill position includes measures the weight of the customer container (Column 3, Lines 9-17). 
Witchell and Edwards do not teach:
Wherein each fill position includes a load cell to measure the weight of the customer container. 
	Goldman teaches a multiple stream filling machine that has:
Wherein each fill position includes a load cell to measure the weight of the customer container (Paragraph [0034]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Witchell and Edwards to include each fill position includes a load cell to measure the weight of the customer container as taught by Goldman with the motivation to ensure the container has the proper amount of product added. 

Allowable Subject Matter
Claims 7-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shami (US 20180125207 A1) teaches an apparatus that produces hair dye that has a customer container, a container, dispensing mechanisms, and circuitry. 
Igarashi (US 9007588 B1) teaches a cosmetic blending machine that has hair dye, dispensing mechanisms, circuitry and containers. 
Damolaris (US 20120048880 A1) teaches a dispensing apparatus for dispensing hair products that has circuitry, containers, and a dispensing mechanism. 
Wolff (US 20180357695 A1) teaches a system for ordering and manufacturing of color related products that has a conveyor belt, a label, a customer container, circuitry, and a dispensing mechanism. 
Miller (US 6935386 B2) teaches an automated cosmetic dispenser that has a customer container, circuitry and a dispensing mechanism. 
Sang (US 20190143285 A1) teaches an automatic ink color blending apparatus that has circuitry, multiple containers, a customer container, and dispensing mechanisms. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753